Exhibit Customer No. Loan No. RBC Bank EIGHTH MODIFICATION AGREEMENT (KBI) This EIGHTH MODIFICATION AGREEMENT (“Agreement”) is made, entered and effective as of the 5th day of November, 2008 by and between ETRIALS, INC., a Delaware corporation, formerly known as etrials Worldwide, Inc., and ETRIALS WORLDWIDE, INC., a Delaware corporation, formerly known as CEA Acquisition Corporation (whether one or more, “Borrower”), and ETRIALS WORLDWIDE LIMITED, a corporation organized under the laws of the United Kingdom (“Guarantor”), and RBC BANK (USA) (f/k/a RBC Centura Bank), a North Carolina banking corporation(“Bank”). RECITALS A.Borrower made and delivered an Amended and Restated Commercial Promissory Note dated May 31, 2006 in the original principal amount of up to Two Million Dollars ($2,000,000.00) (as such Note has or may have been amended, modified, replaced or restated, the “Revolving Note”), a Commercial Promissory Note dated February 1, 2005 in the original principal amount of up to Three Hundred Thousand Dollars ($300,000.00) (as such Note has or may have been amended, modified, replaced or restated, the “Equipment Note”),a Commercial Promissory Note dated May 31, 2006 in the original principal amount of Five Hundred Thousand Dollars ($500,000.00) (as such Note has or may have been amended, modified, replaced or restated, the “Second Equipment Note”),a Commercial Promissory Note dated May 31, 2007 in the original principal amount of Five Hundred Thousand Dollars ($500,000.00) (as such Note has or may have been amended, modified, replaced or restated, the “Third Equipment Note”), and a Commercial Promissory Note dated May 31, 2008 in the original principal amount of Five Hundred Thousand Dollars ($500,000.00) (as such Note has or may have been amended, modified, replaced or restated, the “Fourth Equipment Note”, and together with the Revolving Note, the Equipment Note, the Second Equipment Note and the Third Equipment Note, collectively, the “Notes”), each in favor of Bank, its successors or assigns.Borrower’s payment and performance under the Notes is guaranteed by Guarantor pursuant to the terms of that certain Unconditional Guaranty Agreement dated February 1, 2005 (as such Unconditional Guaranty Agreement has or may have been amended, modified, replaced or restated, the “Guaranty”) and the Notes are secured by, among other things, a Loan and Security Agreement dated February 1, 2005 by and between Borrower and Bank (as such Loan and Security Agreement has or may have been amended, modified, replaced or restated, the “Loan Agreement”), and by such other financing statements, agreements, documents, pledges and/or instruments between Borrower, Guarantor and Bank, or from Borrower and/or Guarantor to Bank and relating to the payment and performance of the Notes (collectively, including the Notes, Guaranty, Loan Agreement, First Modification Agreement, Second Modification Agreement, Third Modification Agreement, Fourth Modification Agreement, Fifth Modification Agreement, Sixth Modification Agreement, Seventh Modification Agreement and Assignment and Assumption Agreement, as the same may be amended, modified, replaced or restated from time to time, the “Loan Documents”).The loans made pursuant to the Loan Documents are collectively referred to herein as the “Loan”. B.The
